DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the legal phraseology “comprise” and “comprising” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections

Claims 6-10, 12 and 14 are objected to because of the following informalities:
Claim 6, line 2 “a mobile” should be - - the mobile - -.
Claim 7, line 2, “a mobile” should be - - the mobile - -.
Claim 8, line 2, “a mobile” should be - - the mobile - -.
Claim 9, line 1, “the cap” should be - - the cap portion - -.
Claim 9, line 2, “about the same as” should be - - about same as - -.
Claim 9, line 3, “the cap” should be - - the cap portion - -.
Claim 10, line 1, “the cap” should be - - the cap portion - -.
Claim 12, line 6, “a proximal surface” should be - - the proximal surface - -.
Claim 14, line 6, “a port” should be - - the port - -.

Claim 14, line 8, “the weight” should be - - a weight - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb et al. (US Patent No. 8,721,356).
Regarding claim 1, Webb et al. discloses a connector comprising: 
a cap portion (see annotated Fig. 5C); 
a protrusion extending distally from a bottom of the cap portion, the protrusion being configured to be attachable to an electronic port of a mobile electronic device (see annotated Fig. 5C); 
wherein the cap portion is configured to be sized and shaped so that, when the cap portion is attached to the mobile electronic device, the cap portion extends further in the distal direction along front and rear surfaces of the mobile electronic device or along a case enclosing the mobile electronic device than along a proximal edge of the mobile electronic device or of a case enclosing the mobile electronic device (see annotated Fig. 5C).  
Regarding claim 2, Webb et al. discloses a combination of the connector and the mobile electronic device (see annotated Fig. 5C).  
claim 9, Webb et al. discloses, wherein a front-to-back thickness of the cap is configured to be about the same as the front-to-back thickness of the mobile electronic device to which the cap is configured to be attachable (see annotated Fig. 5C).  
Regarding claim 12, Webb et al. discloses a connector configured to be attachable to a mobile electronic device with a port and a proximal plane that contacts or is tangent to a proximal surface in which the port is located, the connector comprising: 
a cap (see annotated Fig. 5C); and 
a protrusion (see annotated Fig. 5C); 
wherein, when the connector is attached to a proximal surface of the mobile electronic device by inserting the protrusion into the port, the connector is sized and shaped such that at least a portion of the cap extends distally further than the plane (see annotated Fig. 5C).  
Regarding claim 13, Webb et al. discloses a combination of the connector and the mobile electronic device (see annotated Fig. 5C).  

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Minn et al. (US Patent No. 9,164,543 cited by applicant).
Regarding claim 14, Minn et al. discloses a holding device configured to be attachable to an electronic port of a mobile electronic device, the electronic port being designed to receive an electronic connector, the holding device comprising: 
a cap (110) (see Fig. 1A); 
a protrusion (111) (see Fig. 1A); 
wherein, the protrusion is configured to fit within a port of a mobile electronic device such that a force required to remove the protrusion is at least about 5 times greater than the weight of the mobile electronic device (see Fig. 1A and Col. 9, lines 33-45).  
Regarding claim 15, Minn et al. discloses, wherein the force required to remove the protrusion is at least about 10 times greater than the weight of the mobile electronic device (see Fig. 1A and Col. 9, lines 33-45).  
Regarding claim 16, Minn et al. discloses, wherein the force required to remove the protrusion is at least about 15 times greater than the weight of the mobile electronic device (see Fig. 1A and Col. 9, lines 33-45).  

    PNG
    media_image1.png
    281
    504
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US Patent No. 8,721,356).
Regarding claim 3, it is construed that the protrusion material limitations as recited in claim 3 referring to the selecting of the suitable material and its specification to be used in making the connector is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, it is construed that the protrusion material limitations as recited in claim 4 referring to the selecting of the suitable material and its specification to be used .  In re Leshin, 125 USPQ 416.
Regarding claim 5, it is construed that the metal frame material limitations as recited in claim 5 referring to the selecting of the suitable material and its specification to be used in making the connector is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Webb et al.  discloses the claimed invention except the cap comprises a curved distal surface that is configured to conform and snuggly contact a curved surface of the mobile electronic device to which the cap is configured to be attachable. It would have been an obvious matter of design choice to have the cap comprises a curved distal surface that is configured to conform and snuggly contact a curved surface of the mobile electronic device to which the cap, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed connector was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter

Claims 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677